Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/24/20 is in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDS is being considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-12, 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hart et al. (US 2007/0225650) (“Hart”).
(claims 1, 16) Hart discloses (Figs. 18-26) [0048-50]: a balloon cannula comprising: a housing 300 defining a cavity 312; a cannula member 310 extending 
Claim 2: the expandable balloon assembly 360 is coaxially mounted about the cannula member 310 (Figs. 18,20)
Claim 3: the expandable balloon assembly 360 is formed of a compressible material [0048]; claim 14: an elastomer [0048]; claim 18: of a resilient material [0048]
Claim 4: the expandable balloon assembly 360 is integrally or monolithically formed 359
Claims 5, 20: the expandable balloon assembly 360 has a uniform diameter; claim 6 and a uniform thickness (Fig. 18)
Claims 7, 17: each balloon of the plurality of balloons is configured to expand radially outwards (Fig. 18)
Claim 8: each balloon of the plurality of balloons has a toroidal shape (Fig. 18)

Claim 11: the plurality of the balloons extends proximally from a distal portion 311 of the cannula member 310 (Fig. 18)
Claim 12: the cannula member has a tapered distal end (Fig. 21)
Claim 15: the expandable balloon assembly 360 extends between proximal and distal ends of the cannula member (Fig. 18)
Claim 19: the plurality of balloons is disposed in a superposed relation (Fig. 18)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hart.
Hart discloses the invention as substantially claimed in the embodiment of Fig. 18; however, this embodiment does not directly disclose first and second balloons of the plurality of balloons having different thicknesses.  In the embodiment of Figs. 13-17, the inflatable elongate tube 210 has a graduated wall-thickness (Fig. 17).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the thin-walled inflatable tube 359 of Fig. 18 with varying wall thicknesses throughout the proximal to distal end as taught by the inflatable elongate tube 210 of Fig. 17 to maintain gas-tight occlusion along the elongate body [0040].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hart.
Hart discloses the invention as substantially claimed but does not directly disclose the material making up the cannula member 310.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the cannula member from a translucent material since it has been held to be within the general skill of a worker in the art to In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Here, a translucent cannula would better allow for visualization of the inserted instrument [0050].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEANNA K HALL/         Primary Examiner, Art Unit 3783